DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on March 30, 2021.
Claims 14 and 22-26 have been amended. 
Claims 14-26 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 14, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments.

Response to arguments
In regards the rejection of claims 14-16 and 20-26 on the ground of nonstatutory double patenting the Examiner has considered the amended language, however the scope of the claims still the same. Please filed a Terminal disclaimer to overcome the rejection.
Applicants have argued that Kinoshita, does not teach the newly added limitations of independent claims 14, 23 and 25 (Remarks pages 10-12). Applicants' arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Masui (US Pub. No. 2016/0337531), art being made of record as applied herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
without a user operation” does not establish any distinction in the claim scope against Pat. No. 10/706,495 because the procedure in the same manner is performed without user/human intervention. Broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient. Citing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also In re Rundell, 48 F.2d 958, 18 C.C.P.A., Patents, 1290: “The mere statement that a device is to be operated automatically instead of by hand, without a claim specifying any particular automatic mechanism, is not the statement of an invention.”
Instant application
Pat. No. 10/706,495
Claim 14
An image processing apparatus capable of adding a function to be provided by installing a plugin application, the apparatus comprising:a memory device that stores a set of instructions; and at least one processor that executes the set of instructions to: accept a request to execute predetermined image processing; acquire an image processing name indicating a name of the predetermined image processing from the accepted request;
select, based on the acquired image processing name and without a user operation, a plugin application from which an execution of the predetermined image processing is requested, from at least not less than one installed plugin application; andinstruct the selected plugin application to perform the predetermined image processing.

1. An image processing apparatus capable of adding a function to be provided by installing a plugin application, the apparatus comprising: a memory device that stores a set of instructions;  and at least one processor that executes the set of instructions to: accept a request to execute predetermined image processing; extract, as character strings, an image processing name indicating a name of the predetermined image processing and a parameter related to the predetermined image processing, from the accepted request, select a plurality of plugin application candidates using the extracted image processing name from not less than one installed plugin application and select, from among the selected plugin application candidates, a plugin application using the parameter related to the predetermined image processing, and instruct the selected plugin application to perform the predetermined image processing.

Claim 2
Claim 16
Claim 3
Claim 20
Claim 7
Claim 21
Claim 8
Claim 22
Claim 9
Claim 23
Claim 10
Claim 24
Claim 11
Claim 25
Claim 12
Claim 26
Claim 13


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14-15, 17, 19, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masui (US Pub. No. 2016/0337531).
  	With respect to claim 14 (currently amended), Masui teaches an image processing apparatus capable of adding a function to be provided by installing a plugin application, the apparatus comprising:  	a memory device that stores a set of instructions; and   	at least one processor that executes the set of instructions to:    	accept a request to execute predetermined image processing (see abstract, an information processing system includes a first information processing apparatus and a second information processing apparatus that use setting information. The first information processing apparatus includes a transmission unit that transmits information (i.e. request) including at least function identification information and user identification information to the second information processing apparatus, the function identification information identifying a function for which first setting information is used, and the user identification information identifying a user associated with the function identification information. The second information processing apparatus includes a request unit that makes a request for the first setting information to the first information processing apparatus. See paragraph [0030], the controller 220 controls the image processing service 230 and the plug-in 240.  The image processing service 230 provides services involving image processing, such as a scan service and a print service. See figure 2 and paragraph [0032], a system controller 22 operates on the general-purpose OS 210 acceptance of a job request from the communication IF 15, reception of job data, reception of a plug-in, and transmission/reception of setting information. Furthermore, see paragraph [0042], [0066]-[0067], [0071], [0082])).   	acquire an image processing name indicating a name of the predetermined image processing from the accepted request (see paragraphs [0034], [0038], a plug-in controller 27 adds and deletes a plug-in, controls execution of a plug-in, controls setting information, and manages a license. Here, the setting information is information that designates a condition for executing processing when a function of an information processing apparatus is executed, for example, information that designates a condition for executing a function of a plug-in (additional application) used in the image processing apparatus 10. In the exemplary embodiment, setting information is stored for each user. For example, in a case where the scan service 231 is used, the path of a storage area, a file name, the format of an output file, and so forth are stored as setting information. In the exemplary embodiment, the plug-in controller 27 performs the above-described processing for a plug-in (transfer a scan file) and a plug-in (print from a cloud server. See paragraph [0050], after performing the processing in the above-described manner, the plug-in execution unit 104 supplies, to the memory 302, the setting information used in the processing together with the plug-in ID assigned to the plug-in that implements the related function, the user ID input by the user to log in, and a time   	select based on a plugin application corresponding to the acquired image processing name and without a user operation, a plugin application for which an execution of the predetermined image processing is requested, from at least not less than one installed plugin application (see paragraph [0047], Upon the operator image C4 including a character sting "start scan" being operated, the UI unit in operation notifies the plug-in execution unit 104 of the candidate of setting information selected at the time and that an instruction to perform scan processing using the setting information has been provided. See paragraph [0048], when the check box D41 is not checked, it indicates that FAX processing using the address is not to be performed. Upon the operator image C5 including a character string "start FAX" being operated, the UI unit in operation notifies the plug-in execution unit 104 of the address selected at the time (a candidate of setting information in this example) and that an instruction to perform FAX processing using the address has been provided. See paragraph [0049], the plug-in execution unit 104 executes a plug-in and thereby executes the function implemented by the plug-in and performs processing related to the function. See paragraph [0060], for example, user A has a license of a plug-in (transfer a scan file) in the image processing apparatus 10A but does not have a license of a plug-in (transfer a scan file) in the image processing apparatus 10B. The license server 3 stores a license management table in which plug-in IDs, apparatus IDs, and user IDs are associated with one another. See paragraphs [0062], [0066], when the license server 3 receives a plug-in ID, an apparatus ID, and a user ID from an image processing apparatus 10, the license server 3 notifies the transmission source that a license to use the plug-in has been granted if these IDs are associated with one another in the license management table, and notifies the transmission source that a license to use the plug-in has not been granted if these IDs are not associated with one another. Examiner notes: Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art” (MPEP 2144.04), citing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also In re Rundell, 48 F.2d 958, 18 C.C.P.A., Patents, 1290: “The mere statement that a device is to be operated automatically instead of by hand, without a claim specifying any particular automatic mechanism, is not the statement of an invention.”. In the above rejection the plug-in execution unit 104 executes (i.e. select) the plug-in based on the related function (e.g. scan or fax). Thus, the user is not involved in the selection) and  	instruct the selected plugin application to perform the predetermined image processing (see paragraph [0049], the plug-in execution unit 104 executes a plug-in and thereby executes the function implemented by the plug-in and performs processing related to the function. See paragraph [0087], subsequently, when the user performs an operation of selecting one of the plug-ins from the list displayed on the local UI unit 301 (step S31), the above-described UI screen display processing (step S30) is started. The local UI unit 301 supplies the plug-in ID of the selected plug-in and the user ID to the plug-in display/selection unit 103 (step S32). The plug-in display/selection unit 103 instructs the plug-in execution unit 104 to execute the plug-in identified by the plug-in ID (step S33)).  	With respect to claim 15 (previously presented), Masui teaches notify each installed plugin application of the image processing name (see figure 8 and 
  	make an inquiry about whether the predetermined image processing is executable, and select a plugin application which has responded that the plugin application can execute the predetermined image processing (see paragraph [0062], when the license server 3 receives a plug-in ID, an apparatus ID, and a user ID from an image processing apparatus 10, the license server 3 notifies the transmission source that a license to use the plug-in has been granted if these IDs are associated with one another in the license management table, and notifies the transmission source that a license to use the plug-in has not been granted if these IDs are not associated with one another. Examiner notes: an inquiry performed to the license server 3 in order to determine whether or not the plug-in can be executed).  	With respect to claim 17 (previously presented), Masui teaches select a plugin application capable of executing the predetermined image processing by using a parameter related to the predetermined image processing in addition to the image processing name (see paragraph [0062], when the license server 3 receives a plug-in ID, an apparatus ID, and a user ID from an image processing apparatus 10, the license server 3 notifies the transmission source that a license to use the plug-in has been granted if these IDs are associated with one another in the license management table, and notifies the transmission source that a license to use the plug-in has not been granted if these IDs are not associated with one another (i.e. additional parameters being evaluated to determine whether or not the plug-in execution is granted)).  	With respect to claim 19 (previously presented), Masui teaches wherein the parameter indicates a resolution of an input image on which the predetermined image processing is performed (see figure 10A).  	With respect to claim 21 (previously presented), Masui teaches select an image processing client provided by an external apparatus as a plugin application capable of executing the predetermined image processing (see paragraphs [0066]-[0067], after the setting information transmission/reception unit 107 has transmitted function identification information and user identification information to another image processing apparatus 10 in the above-described manner, when receiving a request for setting information corresponding to the function identification information and user identification information (corresponding to first setting information) from the other image processing apparatus 10 as the transmission destination, the setting information transmission/reception unit 107 transmits the setting information to the other image processing apparatus 10 as the request source via the communication unit 303).  	With respect to claim 23, the claim is directed to a method that corresponds to the image processing apparatus recited in claim 14, respectively (see the rejection of claim 14 above).  	With respect to claim 25, the claim is directed to a non-transitory computer-readable storage medium that corresponds to the image processing apparatus recited in claim 14, respectively (see the rejection of claim 14 above; wherein Kinoshita also teaches such medium in paragraph [0151]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Masui (US Pub. No. 2016/0337531) in view of Akutsu (US Pub. No. 2010/0211991 – IDS 06/05/2020). 	With respect to claim 20 (previously presented), Masui is silent to disclose notify a request source that a plugin application capable of executing the predetermined image processing does not exist in a case where the plugin application capable of executing the predetermined image processing is not selected.   	However, in an analogous art, Akutsu teaches notify a request source that a plugin application capable of executing the predetermined image processing does not exist in a case where the plugin application capable of executing the predetermined image processing is not selected (see paragraph [0132], output plug-in 12 in NO of step S361, the authentication controlling unit 15 determines whether there exists at least one executable path or not in the process flow in step S366.  Here, the executable path is a path to which only plug-ins successfully authorized or plug-ins unnecessary to be authorized belong, said differently a path in which the authentication for all the plug-ins requiring the authentication is successful. When there is the executable path in YES of step S366, the authentication controlling unit 15 determines that the integrated result of the authentication is successful in step S367. When there is no executable path in NO of step S366, the authentication controlling unit 15 determines that the integrated result of the authentication is failed in step S368).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Masui’s teaching, which manages the use of plug-ins in an image processing apparatus, by notifying availability of plug-ins for a particular image processing as suggested by Akutsu, as Akutsu would notify a user that certain plug-in is either available or restricted for selection, by implementing each of the plug-ins when necessary, it is possible to enhance a degree of compatibility with the business flow of the user.

Allowable Subject Matter
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 16 and 18 is not taught by any prior reference found through search.  	For claim 16, the primary reason for allowance in this case, is the inclusion of register the plugin application and an image processing name indicating a name of image processing to be executed by the plugin application in linkage with each other when the plugin application is installed; and   	select a plugin application registered in linkage with the registered image processing name in a case where the acquired image processing name is registered.”, which are not found in the prior art of record.  	Incorporating claim 16 into claim 14 would put claim 14 in condition for allowance.
  	For claim 18, the primary reason for allowance in this case, is the inclusion of the limitations “wherein in a case in which the predetermined image processing is OCR processing, the image processing name includes an OCR character string, and the parameter indicates an OCR language”, which are not found in the prior art of record.  	Incorporating claim 18 into claim 14 would put claim 14 in condition for allowance.
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 22, 24 and 26 are not taught by any prior reference found through search, and would be allowable if the Double Patenting rejection is overcome.
  	For claims 22, 24 and 26, the primary reason for allowance in this case, is the inclusion of the limitations “select a plugin application capable of executing the predetermined image processing inside the image processing apparatus in a case where the acquired parameter indicates a predetermined value, and select a plugin application that implements the predetermined image processing by requesting at least a part of the predetermined image processing outside the image processing apparatus in a case where the acquired parameter does not indicate the predetermined value.”, which are not found in the prior art of record.

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192